EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "AGREEMENT") is effective as
of the date signed by the second party on the last page of the Agreement, by and
between ePlus inc. a Delaware corporation (the "Company" or, collectively with
its subsidiaries, the "Companies") and Phillip G. Norton (the "Executive").
RECITAL
Since 1993, the Executive has served as Chief Executive Officer of the Company. 
As set forth in this Agreement, Executive has transitioned to a role as
Executive Chairman, and the parties have negotiated this Agreement in
consideration of the Executive's valuable continuing services and expertise for
the benefit of the Company.
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties do hereby agree as follows:
1.  EFFECTIVE DATE.  This Agreement shall be effective as of the date noted
above.
2.  DEFINITIONS.  As used herein, the following terms shall have the following
meanings:
a.  "Disability" shall mean a disability by Executive or his spouse, which
renders or is likely to render Executive unable to fulfill his obligations under
this Agreement for 30 days in any 90-day period (either due to his own
disability or to care-taking responsibilities for his spouse).
b.  "Employment Term" shall be the period from August 1, 2017, through and
including July 31, 2018.  Executive's employment with the Company shall
terminate effective July 31, 2018, unless (1) the employment terminates earlier
as set forth in this Agreement, or (2) the Company's Board of Directors (the
"Board") and the Executive agree in writing to extend the Employment Term.
c.  "Good Cause" means that the Compensation Committee of the Board in good
faith determines that the Executive:
(1)  Failed to satisfactorily perform his duties to the Company and such failure
was not cured within 30 days of the Company's providing Executive written notice
of such failure;
(2)  Failed to comply with a material policy of the Company that was applicable
to the Executive and such failure was not cured within 30 days of the Company's
providing Executive written notice of such failure;
(3)  Acted or failed to act in a manner that constitutes gross misconduct,
embezzlement, misappropriation of corporate assets, breach of the duty of
loyalty, fraud or negligent or willful violations of any laws with which the
Company is required to comply;
(4)  Was convicted of or entered a plea of "guilty" or "no contest" to a felony;
1

--------------------------------------------------------------------------------

(5)  Refused or failed to comply with lawful and reasonable instructions of the
Board and such refusal or failure was not cured within 30 days of the Company's
providing Executive written notice of such refusal or failure; or
(6)  Any other material breach of this Agreement by the Executive that is not
cured within 30 days of the Company providing Executive written notice of such
breach.
Good Cause shall not include failures as set forth in this Section 2(c) when
such failure is a result of the Executive's illness or injury.
d.  "Good Reason" shall mean that within 30 days prior to the Executive's
providing the notice to the Company required under Section 6.b(1) of this
Agreement that any of the following has occurred:
(1)  A material change in the scope of the Executive's authority or assigned
duties and responsibilities, or the assignment of duties or responsibilities
that are inconsistent with the Executive's level or position, without his
consent;
(2)  Any material acts of dishonesty by the Company directed toward or affecting
Executive;
(3)  Any illegal act or instruction directly affecting Executive by the Company,
which is not withdrawn after the Company is notified of the alleged illegality
by Executive;
(4)  A reduction by the Company in the Executive's base salary and bonus
opportunity other than as described in this Agreement;
(5)  A change in the Executive's principal office to a location outside of a 20
mile radius from the Company's offices in Herndon, Virginia;
(6)  The failure by the Company to continue to provide the Executive with
benefits substantially similar to those specified in Section 5 of this
Agreement; or
(7)  Any other material breach of this Agreement by the Company that is not
cured within 30 days of the Executive providing the Company written notice of
such breach.
e.  "Termination Date" shall mean the date Executive's termination is effective,
as described in the respective subparts of Section 6, or July 31, 2018,
whichever occurs earlier.
3.  EMPLOYMENT.  The Company and Executive hereby agree to employ the Executive
as set forth herein during the Employment Term unless Executive's employment
terminates earlier pursuant to Section 6 below.
2

--------------------------------------------------------------------------------

4.  POSITION, DUTIES AND RESPONSIBILITIES.  During the Employment Term, the
Executive shall serve as Executive Chairman, with duties to include:
a.

(1)
Consultation to the CEO regarding compensation recommendations for senior
executives (except for the incoming CEO);

(2)
Strategic acquisition review and consultation;

(3)
Business line consultation, as requested;

(4)
Financing segment consultation, as requested;

(5)
Continuity with key client relationships, as requested;

(6)
Assist in recruitment and training of key hires, as requested;

(7)
Interim succession and contingency planning, as requested;



b.  Rendering such other services to the Company as requested, provided that
such services are consistent with the level of his position; and


c.  Directing his primary business attention and skill to the business of the
Company as needed to fulfill the above-described duties.  Executive may (a)
serve on other boards (public or private) or engage in civic, charitable or
educational activities, (b) invest in other companies, and (c) actively manage
his portfolio investment, real estate investment, or other investments, provided
that such activities (1) do not materially interfere or conflict with the
Executive's responsibilities or the Company's interests, (2) are not competitive
with Company and would not constitute a related party transaction with the
Company (unless appropriately approved and disclosed in accordance with the
Company's Related Party Transactions Policy, committee charters, bylaws, and
other governing documents), and (3) meet all requirements imposed by NASDAQ, the
Securities and Exchange Commission, or other relevant regulatory bodies.
5.  COMPENSATION, COMPENSATION PLANS AND BENEFITS.  During the Employment Term,
the Executive shall be compensated as follows:
a.  Effective August 1, 2016, Executive shall receive a base annual salary of
three hundred thousand dollars ($300,000.00).  The base annual salary will be
reviewed by the Company's Compensation Committee on an annual basis, and may be
increased from time to time.
b.  The Executive shall be eligible to be considered for an annual bonus as set
forth in the terms and conditions as outlined in the Executive Incentive Plan
("EIP") and any applicable award agreement thereunder.  The Company shall pay
any bonus earned under this Section 5.b no earlier than the end of the fiscal
year for which earned and no later than the next September 30th following the
fiscal year in which the bonus was earned, provided that financial filings are
timely provided to the Compensation Committee.  In no event will any bonus
earned under this Section 5.b be paid later than the next December 31st
following the fiscal year for which the bonus was earned, unless calculation of
the bonus is not administratively practicable by that date, and further delay
would not violate Section 409A.


(1)  For the fiscal year ending March 31, 2017, the parties will enter into an
amendment to the Executive's current award agreement under the EIP.  For the
four month period, April 1, 2016 through July 31, 2016, the per annum target
award is $450,000.  Beginning on August 1, 2016 through the end of the fiscal
year, March 31, 2017, the per annum target award is reduced to $150,000.  The
weighted average annual target award, therefore, is $250,000 for the full fiscal
year, April 1, 2016 through March 31, 2017.


3

--------------------------------------------------------------------------------

(2)  For the fiscal year beginning April 1, 2017 and ending March 31, 2018,
Executive will be a participant in the EIP, with a target award of $150,000,
with goals as determined by the Compensation Committee.


c.  The Executive shall receive the following Retention Payments, provided that
he is employed by the Company on the date the payment is due:


Payment Due Date
Payment Amount
January 31, 2017
$250,000
July 31, 2017
$250,000
January 31, 2018
$500,000


 d.  The Executive shall be entitled to participate in and receive other
benefits offered by the Company, including six weeks of vacation per year, and
eligibility to receive awards under the Company's Long-Term Incentive Plan. 
Other benefits will include, but are not limited to, those offered to employees
generally, which may include, but are not limited to sick, holiday and other
leave times, and benefits under any life, health, accident, disability, medical,
and dental insurance plans, under the same terms and conditions as similarly
situated employees.


e.  The Executive shall be entitled to be reimbursed for the reasonable and
necessary out-of-pocket expenses, including entertainment, travel and similar
items and all expenses necessary to maintain his professional, industry
association memberships incurred by him in performing his duties, in accordance
with the Company's expense reimbursement policies in place from time to time.
f.  In the event Executive's employment with the Company terminates for any
reason, any payments and benefits due the Executive under the Company's employee
benefit plans and programs, including any Long-Term Incentive Plan, shall be
determined in accordance with the terms of such benefit plans and programs, and
shall be in addition to any other payments or benefits herein.
g.  In the event it is determined that any bonus or other incentive compensation
payable by the Company to the Executive was paid based on incorrect financial
results, the Compensation Committee will review such payment.  If the amount of
the payment would have been lower had the level of achievement of applicable
financial performance goals been calculated based on the correct financial
results, the Company's Compensation Committee may, in its sole discretion,
adjust (i.e., lower) the amount of such payment so that it reflects the amount
that would have applied based on the correct financial results and, to the
extent permitted by applicable law, require the reimbursement by Executive of
any amount paid to or received by the Executive with respect to such bonus or
other incentive compensation.  Additionally, bonuses or other incentive
compensation payable to the Executive by the Company are subject to recovery by
the Company to the extent required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and the Sarbanes-Oxley Act of 2002, including
any amendments thereto, and any regulations promulgated thereunder.  Except as
required by law, this subsection shall not apply to time-vested stock options,
restricted stock or restricted stock units that are not awarded, granted or
vested based on financial measure required to be reported under the securities
laws.
4

--------------------------------------------------------------------------------

6.  TERMINATION OF EMPLOYMENT
a.  Termination by the Company.
(1)  During the Employment Term, the Company may terminate the Executive's
employment for Good Cause.  In the absence of cure by the Executive as per
Section 2.c, if applicable, termination by the Company for Good Cause shall be
retroactive to the date the Company provides notice to Executive of the Good
Cause event.
(2)  During the Employment Term, the Company may terminate the Executive's
employment at any time without Good Cause upon the Company's payment to the
Executive for the 30 days' written notice period to the Executive or 30 days'
pay in lieu of such notice.  Termination is effective 30 days after the date the
written notice of termination is provided to the Executive.  The Company may, in
its sole discretion, place the Executive on paid administrative leave as of any
date prior to the end of the 30-day notice period and require that the Executive
no longer be present on Company premises.  During any period of paid
administrative leave, the Executive is not authorized to act or speak as a
representative of the Company.
b.  Termination by Executive.
(1)  During the Employment Term, the Executive may terminate his employment for
Good Reason as defined in Section 2.d only if the Executive has provided the
Board with written notice of his intent to terminate his employment for Good
Reason at least 30 days prior to the date of termination, and the Company fails
to cure the Good Reason within 30 days after receiving Executive's written
notice.  Termination for Good Reason will be effective on the 31st day after the
Company receives Executive's written notice and fails to cure the Good Reason
identified in Executive's notice.
(2)  During the Employment Term, the Executive may voluntarily terminate his
employment for any (or no) reason with the Company upon 30 days prior notice. 
Termination is effective 30 days after the date the notice is provided to the
Company.  The Company may, in its sole discretion, place the Executive on paid
administrative leave as of any date prior to the end of the 30-day notice period
and require that the Executive no longer be present on Company premises.  During
any such period of paid administrative leave, the Executive is not authorized to
act or speak as a representative of the Company.
c.  Termination by Reason of Death, or Disability.  Executive's employment with
the Company shall be deemed to have been terminated effective upon the date of
Executive's death, or the date upon which either party provides notice of
Disability to the other party.
5

--------------------------------------------------------------------------------

7.  EFFECT OF TERMINATION.
a.  If the Executive's employment ends at any time for any reason, the Company
shall pay the Executive his then current base salary due through the Termination
Date, and provide the Executive his then current benefits (as provided in
Section 5) through the Termination Date.
b.  Provided that after the Termination Date the Executive (i) signs in the form
provided by the Company a general release of any claims Executive has or may
have against the Company or its then current or former officers, directors, or
employees (hereinafter "Release"), attached hereto as Exhibit 1, in the time
provided in the Release, and does not revoke it; and (ii) certifies that the
Executive has complied with Sections 8, 9, 10, 11 and 12 of this Agreement
(confidentiality, intellectual property, non-compete, non-solicit, conflict of
interest and return of property provisions), then:
(1)  Death or Disability:  If, during the Employment Term, the Executive's
employment terminates by reason of death or Disability as described in Section
6.c, then:
(a)  Unvested Stock.  Executive shall be entitled to the acceleration of vesting
of any restricted stock, as set forth in the relevant Long-Term Incentive Plan
and award agreement; and
(b)  The Company shall pay to Executive or his estate, in the case of death, a
cash severance payment in the amount as set forth on Schedule A; and
(c)  EIP Award.  The Company shall pay to the Executive, or to his estate any
award due under any EIP award agreement (as described in Section 5.b), in the
amount due to the value of the award that otherwise would have been received
based on the extent to which Performance Goals are determined to have been met
by the Compensation Committee, multiplied by a fraction, the numerator of which
is the number of months (including partial months) in the period beginning on
the first day of the relevant performance period and ending with the date as of
which the Executive's employment with the Company terminated and the denominator
of which is the number of months in such performance period (the "pro-rated EIP
award").  Any such payment shall be made at the time the payment would have been
made had there been no termination of employment.
Notwithstanding anything to the contrary, the release of claims requirement
shall be waived if the Executive's death or Disability renders him unable to
sign the Release.
 (2)  Termination without Good Cause; Termination for Good Reason. If, during
the Employment Term, the Company terminates the Executive's employment without
Good Cause as described in Section 6.a(2) or Executive terminates his employment
for Good Reason, as described in Section 6.b(1), then:
(a)  The Company shall pay Executive a severance amount as set forth in the
attached Schedule B;
(b)  The Company shall either, at the Company's choice: (1) accelerate the
vesting of any restricted stock owned by the Executive at the Termination Date
or (2) pay to Executive an amount equal to the value of any restricted stock he
forfeits at the Termination Date;
(c)  The Company shall pay to the Executive the pro-rated EIP award, to the
extent Performance Goals are met;  such payment to be made at the time the
payment would have been made had there been no termination of employment; and
(d)  Any payment due to the Executive under this Section 7.b (except the EIP
Award) shall be made in a lump sum within sixty (60) days following the
Termination Date.
6

--------------------------------------------------------------------------------

c.  Notwithstanding the above, if the Executive is a "specified employee" within
the meaning of Section 20, the payments under subsection 7.b above shall be made
no earlier than the date provided in Section 20.
d.  Any release and certification required from the Executive under the first
paragraph of Section 7.b shall be on the form attached as Exhibit 1.  The
applicable release and certification must be signed and returned by Executive to
the Company within the time frame set forth in the Release, and not revoked, for
Executive to receive payments under Section 7.b.  Except as provided by Section
7.b.(2)(d), and provided the requirements of this subsection are met, any lump
sum payment due Executive under Section 7.b shall be paid on the last day of the
60-day or other applicable period in which the Company may make such payment in
compliance with the applicable provision.
e.  Continued Health Benefits Upon Termination.  In the event Executive's
employment is terminated due to Disability, by the Company Without Good Cause,
or by the Executive for Good Reason, or the Executive ceases to be eligible to
participate in the Company's health insurance program, provided that the
Executive remains eligible for and timely elects to continue his and any
eligible dependents' health benefits under the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"), the Company shall also pay to the insurer the
amount necessary for the Executive to continue medical and dental insurance for
himself and his dependents through COBRA until the earlier of eighteen months
after the Termination Date, July 31, 2018, or the date that Executive or his
spouse become ineligible for COBRA coverage.  The Executive shall not be
obligated in any way to mitigate the Company's obligations to him under this
Section.
8.  CONFIDENTIALITY.
a.  During the course of employment, Executive has had and shall continue to
have access to the Company's Confidential Information (as defined below). 
Executive shall not disclose or use at any time, either during his employment or
after his employment ends for any reason, any Confidential Information (as
defined below) of the Company, whether or not patentable, that Executive learns
as a result of his Involvement with the Company, whether or not he developed
such information.  "Involvement with the Company" means holding a position as an
employee, officer, or director with either the Company or any of its
subsidiaries or affiliates."  "Confidential Information" means Company
information that is material to the Companies' business and that is not
generally known by, or made available to, the public, and shall include, without
limitation, information regarding:
•
"Trade Secrets" or proprietary information;
•
strategic sourcing information or analysis;
•
patents, patent applications, developmental or experimental work, formulas, test
data, prototypes, models, and product specifications;
•
accounting and financial information;
•
financial projections and pro forma financial information;
•
sales and marketing strategies, plans and programs
•
product development and product testing information;
•
product sales and inventory information;
•
personnel information, such as employees' and consultants' benefits,
perquisites, salaries, stock options, compensation, formulas or bonuses;
•
organizational structure and reporting relationships;
•
business plans;
•
names, addresses, phone numbers of customers;
•
contracts, including contracts with clients, suppliers, independent contractors
or employees;
•
business plans and forecasts;
•
existing and prospective projects or business opportunities; and
•
passwords and other physical and information security protocols and information.



"Trade Secrets" includes any information that derives independent economic
value, actually and potentially, from not being generally known to, and is not
readily ascertainable by proper means by, other persons who may obtain economic
value from their disclosure or use and that are the subject of efforts that are
reasonable under the circumstances to maintain their secrecy.
7

--------------------------------------------------------------------------------

b.  Confidential Information excludes any information known to the Executive
prior to his employment with the Companies regardless of whether such
information would otherwise be deemed Confidential Information.  Information
that is or later becomes publicly available in a manner wholly unrelated to any
breach of this Agreement by Executive or other improper means will not be
considered Confidential Information as of the date it enters the public domain. 
If Executive is uncertain whether something is Confidential Information,
Executive should treat it as Confidential Information until he receives
clarification from the Board that it is not Confidential Information. 
Confidential Information shall remain at all times the property of the
Companies.
c.  Executive may use or disclose Confidential Information only:
(1)  When he is employed by the Company, as authorized and necessary in
performing the responsibilities of his position, provided that he has taken
reasonable steps to ensure that the information remains confidential;
(2)  With prior written consent of the Board;
(3)  In a legal proceeding between Executive and the Company to establish the
rights of either party under this Agreement, provided that Executive stipulates
to a protective order to prevent any unnecessary use or disclosure; or
(4)  Where such disclosure is required by law, provided that Executive has
complied with the following procedures to ensure that the Companies have an
adequate opportunity to protect their legal interests.
Upon receipt of a subpoena or any other compulsory legal process ("Compulsory
Process") that could possibly require disclosure of Confidential Information,
Executive shall make his best effort to provide within forty-eight (48) hours of
receipt a copy of the Compulsory Process as well as complete information
regarding the circumstances under which he received Compulsory Process to the
General Counsel by hand delivery or by e-mail, provided that Executive confirms
with the General Counsel by telephone that the General Counsel received the
e-mail.  To provide the Company with the greatest opportunity to assess the need
for protection from disclosure, Executive shall not make any disclosure until
the latest possible date for making such disclosure in accordance with the
Compulsory Process ("Latest Possible Date").  If one of the Companies seeks to
prevent disclosure in accordance with the applicable legal procedures, and
notifies Executive before the Latest Possible Date that it has initiated such
procedures, Executive shall not make disclosures of any Confidential Information
that is the subject of such procedures, until such objections are withdrawn, or
the appropriate tribunal either makes a final determination that the objections
are invalid or orders Executive to make the disclosure, unless otherwise
required by law.
d.  Executive hereby acknowledges that any breach of this Section 8 would cause
the Companies irreparable harm.  Nothing in this Agreement prohibits Executive
from reporting an event that he reasonably and in good faith believes is a
violation of law to the relevant law-enforcement agency (such as the Securities
and Exchange Commission, Department of Justice, Equal Employment Opportunity
Commission, Department of Labor, National Labor Relations Board, the Congress,
or any agency Inspector General), from cooperating in an investigation conducted
by such a government agency, or from making other disclosures that are protected
under the whistleblower provisions or state or federal law or regulation.  This
may include disclosure of trade secret or confidential information within the
limitations permitted by the 2016 Defend Trade Secrets Act ("DTSA").  Executive
is hereby provided notice that under the  DTSA, (1) no individual will be held
criminally or civilly liable under federal or state trade secret law for the
disclosure of a trade secret (as defined in the Economic Espionage Act) that:
(A) is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to his attorney, that is made solely for the
purpose of reporting or investigating a suspected violation of law; or, (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal so that it is not made public; and, (2) an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to his attorney and
use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal, and does not disclose
the trade secret, except as permitted by court order.
8

--------------------------------------------------------------------------------

9.  INTELLECTUAL PROPERTY.  Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, original works of authorship, copyrights and all similar or related
information (whether or not patentable) that relate to the Companies' actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by the Companies ("Intellectual Property") belong to the Companies.  Executive
agrees that both during and after his employment with the Companies that he will
sign any documents or provide any information necessary for the Companies to
protect their rights to such Intellectual Property.  If Executive is unavailable
to sign any document that is necessary for the Companies to protect their rights
to such Intellectual Property, Executive hereby authorizes the Companies to sign
on his behalf.
10.  NON-COMPETITION and NON-SOLICITATION.  During Executive's employment and
for a period of 6 months following the date on which his employment ends for any
reason, (the "Restricted Period"), the Executive agrees to the below
Non-Competition and Non-Solicitation restrictions.
a.  Non-Competition.  Executive shall not, directly or indirectly, individually
or as part of or on behalf of any other person, company, employer or other
entity, except with prior written approval of the Board, (i) own, (ii) manage,
(iii) operate, (iv) advise, (v) be employed by (vi) perform services for, (vii)
consult with or (viii) control any Competing Business.  "Competing Business"
means a business that is selling products or services similar to those products
or services that any of the Covered Entities is selling as of the date the
Executive's employment ends and continues to offer for sale during the
Restricted Period within any city, town or county in which, as of the date
Executive's employment ends, any Covered Entity is actively marketing or has
made a significant investment in time and money prior to the date the
Executive's employment ends to begin marketing its products or services
beginning within sixty (60) days after the date the Executive's employment
ends.  "Covered Entities" include the Company and any affiliated entities in
which Executive is actively engaged as an officer, director or employee or about
which Executive has received Confidential Information as a result of his
Involvement with the Company.
9

--------------------------------------------------------------------------------

b.  Non-Solicitation.  Executive shall not, directly or indirectly, individually
or as part of or on behalf of any other person, company, employer or other
entity, except with prior written approval of the Board:
(1)  hire or attempt to hire a Covered Employee, encourage another to hire a
Covered Employee, or otherwise seek to adversely influence or alter such Covered
Employee's relationship with the Company.  A "Covered Employee" means any person
who either is employed by the Company or has been employed by the Company within
the preceding sixty (60) days with whom the Executive worked and/or about whom
the Executive has material knowledge as to his or her job duties;
(2)  encourage or attempt to persuade a Customer to purchase other than from the
Company products or services similar to those that the Company was selling as of
the date Executive's employment ends and is continuing to offer for sale. A
"Customer" shall mean any person or entity that has purchased products or
services from the Company within six (6) months prior to the date Executive's
employment ends; and/or
(3)  encourage, or attempt to persuade any person or entity that the Company is
using as a consultant or vendor as of the date Executive's employment ends to
terminate or modify such business relationship with the Company in a manner
adverse to the Company.
c.  Nature of Restrictions.  Executive acknowledges that as a result of his
employment as Chief Executive Officer, and Executive Chairman of the Company, he
has held and will continue to hold a position of utmost trust in which Executive
has come to know and will continue to come to know the Company's employees,
customers and Confidential Information.  Executive agrees that the provisions of
this entire Section 10 are necessary to protect the Company's legitimate
business interests.   Executive warrants that these provisions shall not
unreasonably interfere with his ability to earn a living or to pursue his
occupation after his employment ends for any reason.  Executive agrees that upon
beginning any new employment or business during the Restricted Period, he will
promptly inform the Company of the name and address of his new employer or
business and provide such new employer or business with a copy of this Agreement
and copy the Company on the letter or e-mail transmitting the Agreement to the
appropriate person in such new employer or business.
11.  CONFLICT OF INTEREST.  During his employment, Executive agrees to have
undivided loyalty to the Company.  This means that Executive shall avoid any
situation that involves or has the potential to appear to involve a conflict of
interest, including, but  not limited to, participating in a business
transaction that personally benefits Executive or a relative based on
information or relationships developed on the job, failing to disclose that
someone who is doing or seeking to do business with or work for the Company is a
relative or close personal associate, or receiving direct or indirect
compensation from a client or vendor.
12.  RETURN OF PROPERTY.  On the date Executive's  employment ends for any
reason, or at any time during his employment, at the request or direction of the
Company, Executive will immediately deliver to the Company any or all equipment,
property, material, Confidential Information, Intellectual Property or copies
thereof that are owned by the Company and are in Executive's possession or
control.  This includes documents or other information prepared by Executive, on
his behalf or provided to him in connection with his duties for the Company and
while employed by the Company, regardless of the form in which such document or
information are maintained or stored, including by computer, typed, handwritten,
electronic, audio, video, micro-fiche, imaged, drawn or any other means of
recording or storing documents or other information.  Executive hereby warrants
that he will not retain in any form such documents, Confidential Information,
Intellectual Property or other information or copies thereof after Executive's
employment ends for any reason, provided that Executive may retain a copy of
this Agreement and any other document or information describing any rights he
may have after the Termination Date.
10

--------------------------------------------------------------------------------

13.  COOPERATION WITH LEGAL PROCEEDINGS.  Executive agrees to reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or that may be brought in the future against or on
behalf of any of the Companies, that relate to events or occurrences that
transpired while Executive was employed by any of the Companies.  Executive's
reasonable cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with the Companies' counsel to
prepare for discovery or trial and to act as a witness on behalf of any of the
Companies.  Executive also agrees to reasonably cooperate with any of the
Companies in connection with any investigation or review of any federal, state,
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while Executive was employed by any of the
Companies.  Executive understands that in any legal action, investigation, or
review covered by this Section 13 the Company expects Executive to provide only
accurate and truthful information or testimony. The Company agrees to reimburse
the Executive for any costs he incurs in cooperation pursuant to this Section
13, including but not limited to travel expenses and attorneys' fees and costs.
Nothing in this Section shall limit any indemnification rights Executive may
have on the effective date of this Agreement.
14.  REMEDY
a.  Executive acknowledges that his breach of the obligations contained in
Sections 8, 9, 10, 11 and 12 of this Agreement would cause the Company
irreparable harm that could not be reasonably or adequately compensated by
damages in an action at law.  If Executive breaches or threatens to breach any
of the provisions contained in Sections 8, 9, 10, 11 and 12 of this Agreement,
the Company shall be entitled to an injunction, without bond, restraining him
from committing such breach.  The Company's right to exercise its option to
obtain an injunction shall not limit its right to any other remedies, including
damages.
b.  Any action relating to or arising from this Agreement shall be brought
exclusively in a court of competent jurisdiction in the Commonwealth of
Virginia, and Executive hereby consents to venue and personal jurisdiction in
any such court in the Commonwealth of Virginia.
c.  Executive expressly waives any right to a trial by jury for any action
relating to or arising from this Agreement.
11

--------------------------------------------------------------------------------

15.  SUCCESSORS; BINDING AGREEMENT.
a.  This Agreement shall be binding upon, and inure to the benefit of the
parties hereto and their heirs, successors and assigns.
b.  The Company shall require any successor to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
16.   NOTICES.  For the purpose of this Agreement, notices and all other
communications provided herein shall be in writing and shall be deemed to have
been duly given when delivered in person or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
IF TO THE EXECUTIVE:
IF TO THE COMPANY:
   
Phillip G. Norton
Attn:  General Counsel
1166 Chain Bridge Road
c/o ePlus inc.
McLean, VA  22101
13595 Dulles Technology Drive
 
Herndon, VA  20171
WITH A COPY TO:
     
Michael Scott
1420 Beverly Road, Suite 240
McLean, VA  22101
 



17.  GOVERNING LAW.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
18.  SEVERABILITY.  The provisions of this Agreement are severable, and if any
part of it is found to be unlawful or unenforceable, the other provisions of
this Agreement shall remain fully valid and enforceable to the maximum extent
consistent with applicable law.
19.  MISCELLANEOUS.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company's General Counsel.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
noncompliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of other provisions or conditions
at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.
12

--------------------------------------------------------------------------------

20.  CODE SECTION 409A.  It is the intent of this Agreement to either meet an
exception from or to comply with the requirements of Section 409A ("Section
409A") of the Internal Revenue Code of 1986, as amended, and any rulings and
regulations promulgated thereunder (collectively, the "Code"), and any
ambiguities herein will be so interpreted and this Agreement will be so
administered.  References to a termination of employment in Section 6 and/or 7
of this Agreement shall mean the date of a "separation from service" within the
meaning of Section 409A(a)(2)(A)(i).  If the Executive is a "specified employee"
within the meaning of Section 409A(a)(2)(B)(i) at the time of the Executive's
termination of employment, any nonqualified deferred compensation subject to
Section 409A that would otherwise have been payable under this Agreement as a
result of, and within the first six (6) months following, the Executive's
"separation from service" and not by reason of another event under Section
409A(a)(2)(A), will become payable six (6) months and one (1) day following the
date of the Executive's separation from service or, if earlier, the date of
Executive's death.  Any such "nonqualified deferred compensation" shall not be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, garnishment by creditors, or borrowing, to the extent
necessary to avoid tax, penalties and/or interest under Section 409A.  The
Company agrees that it will pay, indemnify and hold the Executive harmless for
any additional tax or interest penalty payable amount by the Executive on
account of a violation of Section 409A.  Any payment by the Company of such
amount shall include a "gross-up" payment, which shall be the amount required to
cause the net amount retained by the Executive after payment of all taxes,
including taxes on the "gross-up" payment, to equal the amount of additional tax
and interest penalty payable by the Executive on account of the violation of
Section 409A.  Such payment shall be made by the Company within thirty (30) days
of the date that Executive submits proof of payment of such taxes to the taxing
authority and no later than the end of Executive's taxable year next following
the taxable year in which the Executive submits the respective taxes to the
taxing authority.  The Executive agrees that the Company may amend this
Agreement, with the consent of the Executive, as the Company determines is
necessary or advisable so that payments made pursuant to this Agreement will not
result in additional taxation of the Executive pursuant to the provisions of
Section 409A.  The Executive agrees that he will not withhold his consent under
this Section 20 if the proposed amendment does not materially adversely affect
the Executive's rights under this Agreement.
21.  CODE SECTION 280G.  In the event the Company (or its successor) and
Executive agree, based on the advice of an independent nationally recognized
public accounting firm engaged by the Company, that part or all of the
consideration, compensation or benefits to be paid to or for the benefit of
Executive under this Agreement constitute "parachute payments" under Section
280G(b)(2) of the Code ("Section 280G"), then either (a) or (b) below shall
apply.
a.  Except as provided in Section 21.b, if the aggregate present value of such
parachute payments, singularly or together with the aggregate present value of
any consideration, compensation or benefits to be paid to or for the benefit of
Executive under any other plan, arrangement or agreement which constitute
"parachute payments", calculated as provided under Section 280G, (collectively,
the "Parachute Amount") exceeds 2.99 times Executive's "base amount", as defined
in Section 280G(b)(3) (the "Base Amount"), the amounts constituting "parachute
payments" that would otherwise be payable to Executive or for Executive's
benefit shall be reduced to the extent necessary so that the Parachute Amount is
equal to 2.99 times the Base Amount (the "Reduced Amount").
13

--------------------------------------------------------------------------------

b.  The Parachute Amount shall not be reduced as provided in Section 21.a if,
based on the advice of such public accounting firm, without such reduction
Executive would be entitled to receive and retain, on a net after-tax basis
(including, without limitation, after imposition of any excise taxes payable
under Section 4999 of the Code), an amount which is greater than the amount, on
a net after-tax basis, that Executive would be entitled to retain upon receipt
of the Reduced Amount.
If the determination made above results in a reduction under Section 21.a of the
payments that would otherwise be paid to or for the benefit of Executive, such
reduction in payments shall be first applied to reduce any cash severance
payments that Executive would otherwise be entitled to receive hereunder and
shall thereafter be applied to reduce other payments and benefits in a manner
that would not result in subjecting Executive to additional taxation under
Section 409A.
22.  STATUS OF PRIOR EMPLOYMENT AGREEMENTS.  Executive acknowledges that this
Agreement supplants and replaces in full all prior employment agreements between
Executive and the Company, effective August 1, 2016, provided the Executive
remains in the employment of Company on that date.  Executive waives any and all
rights to enforce any and all provisions in any prior employment agreement
between Executive and the Company.




ePlus inc.
 
Executive
             /s/ Erica S. Stoecker    /s/ Phillip G. Norton
Erica S. Stoecker
 
Phillip G. Norton
General Counsel
 
Executive Chairman
     
Date:
 September 6, 2017  
Date:
 September 6, 2017





14

--------------------------------------------------------------------------------

SCHEDULE A - Section 7.b(1)


Severance Table in the event of Death or Disability
** Plus pro-rated bonus, as if and when performance goals met


Termination Date
Severance Due
August 1 - 31, 2016
 $1,000,000
Sept 1 - 30, 2016
 $1,000,000
Oct 1 -  31, 2016
 $1,000,000
Nov 1 -  30, 2016
 $1,000,000
Dec 1 - 31, 2016
 $1,000,000
Jan 1 -  31, 2017
 $1,000,000
Feb 1 -  28, 2017
 $750,000
March 1 - 31, 2017
 $750,000
April 1 - 30, 2017
 $750,000
May 1 - 31, 2017
 $750,000
June 1 - 30, 2017
 $750,000
July 1-31, 2017
 $750,000
Aug 1 - 31, 2017
 $500,000
Sept 1 - 30, 2017
 $500,000
Oct 1 - 31, 2017
 $500,000
Nov 1 - 30, 2017
 $500,000
Dec 1 - 31, 2017
 $500,000
Jan 1 - 31, 2018
 $500,000
Feb 1 - 28, 2018
 $-
Mar 1 - 31, 2018
 $-
Apr 1 - 30, 2018
 $-
May 1 - 31, 2018
 $-
June 1 - 30, 2018
 $-
July 1 - 31, 2018
 $-





15

--------------------------------------------------------------------------------

SCHEDULE B – Section 7.b(2)


Severance Table in case of Termination Without Cause, or by Executive for Good
Reason
** Plus pro-rated bonus, as if and when performance goals met


Termination Date
Severance Due
August 1 - 31, 2016
 $1,575,000
Sept 1 - 30, 2016
 $1,550,000
Oct 1 -  31, 2016
 $1,525,000
Nov 1 - 30, 2016
 $1,500,000
Dec 1 - 31, 2016
 $1,475,000
Jan 1 - 31, 2017
 $1,450,000
Feb 1 -  28, 2017
 $1,175,000
March 1 - 31, 2017
 $1,150,000
April 1 - 30, 2017
 $1,125,000
May 1 - 31, 2017
 $1,100,000
June 1 - 30, 2017
 $1,075,000
July 1-31, 2017
 $1,050,000
Aug 1 - 31, 2017
 $775,000
Sept 1 - 30, 2017
 $750,000
Oct 1 - 31, 2017
 $725,000
Nov 1 - 30, 2017
 $700,000
Dec 1 - 31, 2017
 $675,000
Jan 1 - 31, 2018
 $650,000
Feb 1 - 28, 2018
 $125,000
Mar 1 - 31, 2018
 $100,000
Apr 1 - 30, 2018
 $75,000
May 1 - 31, 2018
 $50,000
June 1 - 30, 2018
 $25,000
July 1 - 31, 2018
 $-



16

--------------------------------------------------------------------------------

EXHIBIT 1
GENERAL RELEASE
This General Release of Claims ("Release") is entered into by ePlus inc.
(hereafter referred to as "ePlus" or the "Company") and _______________________
(hereafter referred to as "Employee").
WHEREAS, Employee's employment with ePlus terminated effective (insert date).
NOW THEREFORE, in consideration of the premises and mutual promises contained in
the Employment Agreement between Employee and ePlus, the parties agree as
follows:
Employee agrees to and does hereby release ePlus, its past and present officers,
directors, agents, shareholders, trustees, partners, employees, in their
individual and/or corporate capacities, as well as its employee benefit plans,
affiliates, subsidiaries, predecessors, successors and successors in interest
(the "Releasees") from all claims, charges, causes of action or other
liabilities (hereafter collectively referred to as "claims"), whether in
contract or tort, known or unknown, arising out of or relating in any way to
Employee's employment and/or termination of employment with ePlus, including,
but not limited to, claims under any federal, state or local law, including but
not limited to Title VII of the Civil Rights Act of 1964 ("Title VII"); 42
U.S.C. § 1981; the American With Disabilities Act ("ADA"); the Age
Discrimination in Employment Act ("ADEA"); the Employee Retirement Income
Security Act of 1974 ("ERISA"); the Equal Pay Act; the Genetic Information
Nondiscrimination Act; the Family and Medical Leave Act ("FMLA"), all as
amended; and any common law, statutory, contract, tort, or public policy claims
now or hereafter recognized, including but not limited to claims for wrongful
discharge; breach of contract, express or implied; constructive discharge;
discrimination; harassment; retaliation; defamation; and whistleblower claims
(to the fullest extent they may be released under applicable law), as well as
all claims for severance pay or benefits or attorneys' fees and costs.  Any
initiation of claims prohibited by this Release shall be a breach of this
Release and shall entitle ePlus to recover the consideration as set in Section
7.b of the Employment Agreement, along with reasonable attorneys' fees incurred
by ePlus to litigate any such action, to the extent permitted by law.  Employee
acknowledges that as of the date he signs this Release, the Company has paid all
wages, salaries, commissions, bonuses, benefits, and other amounts earned and
accrued, less any applicable deductions, and has no obligation to pay any
additional amounts except as set forth in Employee's Employment Agreement, if
applicable. THIS IS A GENERAL RELEASE OF CLAIMS.
Under the Older Workers Benefits Protections Act ("OWBPA"), Employee may, if
desired, have a period of twenty-one calendar days to consider this Release. 
Employee has also been advised in writing to consult with an attorney (without
expense to ePlus) concerning the release of claims under the ADEA prior to
executing this Release.  In addition, Employee may revoke this Release within a
period of seven calendar days following execution of this Release (the
"Revocation Period").  If Employee signs and does not revoke this Release during
the Revocation Period, this Release will become fully effective upon the
expiration of the Revocation Period.
Excluded from this Release are any claims which cannot be waived by law.  The
Employee is waiving, however, his right to any monetary recovery should any
governmental agency or entity, including but not limited to the U.S. Equal
Employment Opportunity Commission ("EEOC") or the U.S. Department of Labor
("DOL"), pursue any claims on his behalf, whether initiated by Employee or any
person, organization, or entity filing on his behalf.  Further, no provision of
this Release should be construed or interpreted to preclude or in any way limit
or restrict the Employee's right to initiate an action against the Company under
the OWBPA or ADEA challenging, under the ADEA, the waiver and release of claims
contained in this Release on the grounds that they were not knowing and
voluntary.  To the extent that any provision of this Release is determined to be
in violation of the OWBPA or ADEA, it should be severed or modified to comply
with the OWBPA or ADEA, without affecting the validity or enforceability of any
of the other terms or provisions of this Release.  To the extent that Employee
is a Medicare beneficiary, Employee agrees to contact a Company human resources
representative for further instruction.
The provisions of this Release shall inure to the benefit of the parties, their
successors and assigns and shall be binding upon the parties and their heirs,
executors, administrators, successors and assigns.
This Release shall be interpreted, applied and enforced in accordance with and
shall be governed by the laws of the state of Delaware, without regard to its
conflict of laws provisions.
Employee hereby certifies he has complied with Sections 8, 9, 10, 11 and 12 of
his Employment Agreement (confidentiality, intellectual property, non-compete,
non-solicit, conflict of interest and return of property provisions).


IN WITNESS WHEREOF, the parties have executed this Release on the date set forth
next to each party's signature.


EMPLOYEE
 
ePlus
                 
Signature
 
Signature
           
Date
 
Name/Title
               
Date


 
17
 

--------------------------------------------------------------------------------